Citation Nr: 1440578	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina RO.  In January 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the January 2013 videoconference hearing, the Veteran testified that he began to seek VA treatment at the Augusta VAMC for his bilateral knee disability around 1996, approximately 5 years after service.  VA treatment records from this period have not been associated with the record, and as they are constructively of the record and may contain pertinent information, they must be secured. 

Furthermore, the Veteran has claimed that his bilateral hip disability is secondary to his claimed bilateral knee disability.  The claim of service connection for a bilateral his disability is therefore inextricably intertwined with the claim of service connection for a bilateral knee disability (the secondary service connection aspect of the claims cannot be properly addressed until the matter of service connection for a bilateral knee disability is resolved).  Accordingly, consideration of the claim of service connection a bilateral hip disability must be deferred until the matter of service connection for a bilateral knee disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of medical evaluation and/or treatment he has received for knee and hip disabilities, and to provide releases for VA to secure complete records of treatment from all private providers identified.  The AOJ must secure for association with the record the complete clinical records (to the extent such records are not already associated with the record) from all providers identified.  If any provider does not respond to the AOJ's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

The RO should specifically secure for the record complete clinical records of all VA treatment the Veteran has received for the disabilities at issue since at least 1996, and in particular records of his treatment at the Augusta VAMC in 1996.  If the records are unavailable (or never existed), it must be so certified for the record, and the scope of the search for the records must be described.

2.  After the development sought above is completed, the AOJ should return the Veteran's record to the November 2011 VA examiner for an addendum opinion (to encompass consideration of the additional medical evidence received).  If in that provider's opinion a re-examination of the Veteran is needed, such re-examination should be arranged.  The consulting provider must re-review the record, specifically including all additional records received.  Based on such review, the provider should provide an opinion that responds to the following:
(a) Please identify (by medical diagnosis) each of the Veteran's current knee disabilities. 

(b) As to any/each knee disability diagnosed, is such disability at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 
 
(c) Please identify (by diagnosis) any/each hip disability entity shown. 

(d) As to each hip disability diagnosed, is such disability at least as likely as not (a 50% or better probability) related to the Veteran's active service.

 (e) As to each hip disability entity diagnosed that is determined to not be directly related (incurred or aggravated in) service, please opine further whether such at least as likely as not (a 50 % or better probability) was caused or aggravated by (increased in severity due to) any knee disability diagnosed.  If a hip disability is found to not have been caused, but to have been aggravated by a knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims, to encompass a secondary service connection theory of entitlement as to any hip disability diagnosed.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

